Title: To Thomas Jefferson from La Lande, 6 January 1786
From: Lalande, Joseph Jérôme Le Français de
To: Jefferson, Thomas



Monsieur
le 6 janv. 1786.

Un officier francois qui a servi votre patrie, et qui a des revenus a toucher m’adresse pour cela a M. grand, banquier des etats unis, rue neuve Sainte caterine. Il m’a été impossible de le trouver; j’ose vous supplier de me dire si c’est une meprise ou pour le nom ou pour l’adresse; pardonnés cette liberté a un ami de votre illustre predecesseur M. franklin, qui est avec respect Monsieur Votre tres humble et tres obeissant Serviteur,

De La Lande de l’academie des Sciences au College royal

